         Case 2:20-cv-01557-AC Document 7 Filed 08/13/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANDRE WELLS,                                     No. 2:20-cv-1557 AC P
12                     Petitioner,
13          v.                                        ORDER
14   GAVIN NEWSOME,
15                     Respondent.
16

17          Petitioner requests the appointment of counsel on the ground he is disabled. Petitioner’s

18   request is premature because he has not yet filed a valid pleading in this case. See ECF No. 3.

19   Moreover, this is no absolute right to appointment of counsel in habeas (or putative habeas)

20   proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). The interests of justice

21   do not require appointment of counsel at the present time. See 18 U.S.C. § 3006A; Rule 8(c),

22   Fed. R. Governing § 2254 Cases.

23          Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

24   counsel, ECF No. 6, is DENIED without prejudice.

25   DATED: August 12, 2020

26

27

28
